Citation Nr: 0112033	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  01-02 104	)	DATE
	)
	)




THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1986 decision of the Board of Veterans' Appeals 
(Board) denying service connection for an acquired 
psychiatric disorder.

2.  Whether there was CUE in a March 1988 decision of the 
Board denying service connection for an acquired psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in Board decisions dated 
in February 1986 and March 1988 that denied his claim of 
service connection for an acquired psychiatric disorder.  

Regarding the motion to revise or reverse the March 1988 
Board decision, the Board notes that it has undertaken to 
vacate that decision and has issued a new decision in its 
place.  For reasons discussed hereinbelow, the Board now 
finds the veteran's motion to be moot.  



FINDINGS OF FACT

1.  In a February 1986 decision, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  

3.  There was a tenable basis for the Board's February 1986 
decision.  

4.  As the Board's March 1988 decision has been vacated and 
replaced by a favorable disposition as to the veteran's 
claim, his motion has been rendered moot.  



CONCLUSIONS OF LAW

1.  The February 1986 Board decision denying service 
connection for an acquired psychiatric disorder did not 
involve CUE.  38 U.S.C.A. §§ 5107, 7104, 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.105(a), 20.1404 (2000).  

2.  As the Board's March 1988 decision has been vacated and a 
new decision issued in its place allowing the veteran's claim 
of service connection for an acquired psychiatric disorder, 
there remains no justiciable case or controversy in this 
regard before the Board at this time.  38 U.S.C.A. §§ 7104, 
7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.4, 20.101, 
20.1403 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's CUE claims.  There is nothing in the record nor 
any contention by the veteran or his representative that 
there is any additional evidence pertaining to his claim.  
The Board finds that no further assistance in developing the 
facts pertinent to his claim is required.  


February 1986 decision

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Effective November 21, 1997, however, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 2000)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan 
v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case 
law is found primarily in the precedent opinions of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court).  Clear and unmistakable error is defined in Rule 
1403(a) of the Rules of Practice (codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
see also Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original). 

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The evidence of record at the time of the Board's February 
1986 decision included the veteran's service medical records.  
Those records, including the entrance and separation 
examination reports, revealed no complaints or findings of an 
acquired psychiatric disorder during service.  

The veteran was hospitalized at the Boston State Hospital 
from January to March 1974.  He complained of feeling 
increasingly anxious and depressed for the three weeks prior 
to admission.  The diagnosis was that of schizophrenia, 
schizo-affective type, depressed.  

VA hospitalization records dated from March to May 1974, 
April to June 1975 and February to April 1976 show treatment 
for schizophrenia and alcoholism.  

Private and VA medical evidence shows subsequent treatment 
for schizophrenia, schizophrenic reaction, alcoholism, a 
personality disorder, schizotypal personality and residual 
schizophrenia.  None of this evidence attributed the 
veteran's psychiatric complaints to his period of service.  

In September 1984, a statement was received from Ando I. 
Suvari, M.D.  Dr. Suvari reported that he had first treated 
the veteran in January 1966.  He noted that the diagnostic 
impression at the time was that of personality pattern 
disturbance, schizoid personality.  He reported that he saw 
the veteran again in April 1970 and that the veteran's 
adaptive conflict seemed to have grown.  He note that, on 
both occasions, his contact with the veteran was too short to 
allow any significant therapeutic effort.  

At a May 1985 hearing, the veteran offered testimony to the 
effect that his psychiatric disability started in service.  
Alternatively, it was argued that any preexisting psychiatric 
disability was aggravated by service.  He testified that he 
received treatment for a psychiatric disorder shortly after 
his separation from service.  

In a December 1985 letter, Dr. Suvari again stated that he 
first saw the veteran in January 1966 due to concern about 
adaptive difficulties.  He noted that the veteran appeared 
autistically withdrawn, isolated from meaningful 
interpersonal relationships and vulnerable to stressful life 
situations.  He reported again that the diagnostic impression 
was consistent with a personality pattern disturbance, 
schizoid personality.  He opined that the "process of [the 
veteran's] progressive decompensation was adversely 
influenced and accelerated by the additional stresses and 
demands of military life and service."  

The veteran alleges CUE in the February 1986 Board decision 
that denied service connection for an acquired psychiatric 
disorder.  

In a Memorandum received by the Board in February 2001, the 
veteran's representative argued that the Board did not 
adequately address Dr. Suvari's letters and failed to discuss 
the "presumption of aggravation."  

The Board denied service connection on the grounds that there 
was no evidence of psychiatric problems during service.  It 
was noted that the first evidence of psychiatric problems was 
in January 1966, but the Board pointed out that Dr. Suvari 
had diagnosed a schizoid personality disorder.  Citing 38 
C.F.R. § 3.303(c), the Board noted that a personality 
disorder was a developmental defect and not a disease within 
the meaning of applicable legislation providing compensation 
benefits.  The Board found that the first evidence of an 
acquired psychiatric disorder was in January 1974, more than 
eight years after service.  

Indeed, 38 C.F.R. § 3.303(c) at the time provided, 
"Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation."  

There is support in the record for the Board's finding that 
the veteran had a personality disorder in January 1966.  At 
the time, there was no evidence that the veteran suffered 
from a psychosis within a year of service.  Further, Dr. 
Suvari never stated that the veteran had schizophrenia at the 
time he treated him in January 1966.  Thus, there is a 
tenable basis in the record for the Board's February 1986 
decision.  

The veteran's representative argues that the provisions of 38 
C.F.R. § 3.303(c) are in conflict with the provisions of 38 
U.S.C.A. § 310 (West 1982).  He maintained that the 
regulation "impermissibly limit[ed] the diseases and 
conditions for which a veteran can be awarded service 
connection."  The provisions of § 3.303(c), however, simply 
point out that a personality disorder is not a "disease or 
injury" which is required to receive compensation benefits.  
In any event, the Board is bound by applicable laws and 
regulations.  See 38 C.F.R. § 7104(c); 38 C.F.R. § 20.101.  

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); 
see also Russell v. Principi, 3 Vet. App. 310, 314.  As such, 
the Board's February 1986 decision was not clearly and 
unmistakably erroneous.  


March 1988 decision

As discussed hereinabove, the Board, in separate decisions, 
has vacated the March 1988 decision and issued a new decision 
in its stead.  As that decision involved a favorable 
disposition as to the underlying claim of service connection 
for an acquired psychiatric disorder, the veteran's motion 
alleging CUE in the original decision has been now rendered 
moot.  

Based upon the foregoing, the Board finds that there 
currently is no justiciable case or controversy regarding the 
March 1988 Board decision before the Board, as contemplated 
by 38 U.S.C.A. §§ 7104, 7111 and 38 C.F.R. §§ 19.4, 20.1403.  

For the reasons stated, and in the absence of any justiciable 
question, the motion must be denied.  



ORDER

The veteran's motion to revise or reverse the Board's 
February 1986 decision denying service connection for an 
acquired psychiatric disorder is denied, as the decision did 
not involve clear and unmistakable error.  

The veteran's motion to revise or reverse the Board's March 
1988 decision denying service connection for an acquired 
psychiatric disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



